ACUITAS INTERNATIONAL SMALL CAP FUND and ACUITAS US MICROCAP FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated July 1, 2014, as supplemented on August 1, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 18 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2013 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2013 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2013 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2013 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at 844-805-5628. PLEASE RETAIN FOR FUTURE REFERENCE. GURTIN NATIONAL MUNICIPAL VALUE FUND and GURTIN CALIFORNIA MUNICIPAL VALUE FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated November 3, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 17 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2013 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2013 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2013 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2013 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (844) 342-5763. PLEASE RETAIN FOR FUTURE REFERENCE. THE BDC INCOME FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated November 24, 2014, as supplemented February 9, 2015 and March 16, 2015 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on pages 14 and 15 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2013 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2013 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2013 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2013 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (844) 786-4178. PLEASE RETAIN FOR FUTURE REFERENCE.
